Citation Nr: 1501170	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1978 until June 1980.

This matter initially came before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision issued by the RO.  

The Veteran was afforded a hearing in June 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The Board remanded the appeal in November 2011 for further development.  The development has been completed and the case has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has reported an in-service personal assault. Specifically, he asserts that while stationed at Fort Bliss, Texas, he was sexually assaulted in 1979 at a house off-base by a soldier from a different unit. The Veteran reported that he was so embarrassed and ashamed by the incident that he did not report the assault. However, he reported that his performance declined after the assault and he received several article 15's as a result thereof and his actions led to his eventual discharge from the Army.

The Board is aware that in conjunction with his original claim in March 2003, the RO requested that the NPRC "furnish pages from the [Veteran's] personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S." These limited records from the Veteran's personnel file were furnished and associated with his claims file. However, it is unclear whether a complete copy of the Veteran's entire personnel file has been associated with the claims file for review. The Veteran's personnel records may be of significant probative value in determining whether service connection for an acquired psychiatric disorder, to include PTSD may be granted. To that end, the Veteran's personnel records may be useful in determining whether the Veteran displayed changes in behavior (i.e., deterioration in work performance, etc.) following the claimed assault. Given the Veteran's contentions, complete copies of his personnel records should be obtained, associated with the claims file and reviewed to allow for corroboration of the Veteran's alleged stressor incident. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain copies of the Veteran's entire service personnel records, to include all records pertaining to work performance and disciplinary actions taken against the Veteran.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain the personnel records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Thereafter, any other indicated development should be undertaken. After completing all indicated development, the claim on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




